                                           THE HONORABLE JUDGE BARBARA J. ROTHSTEIN
 2
 3
 4
 5
 6
 7
 8
                                    UNITED STATES DISTRICT COURT
 9
                              WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10
     RUDY ST. GERMAIN, an individual,
Il
                                                          No. 2:18-cv-01600-BJR
12                                           Plaintiff,
                                                          STIPULATED JOINT MOTION AND
13                                   vs.                  ORDER TO AMEND CASE SCHEDULE
14
    TREIF USA, INC., d/b/a TREIF, TREIF USA, NOTE ON MOTION CALENDAR:
  5
 l a Delaware corporation; and TREIF                 May 21, 2019
16  MASCHINENBAU         GMBH,   d/b/a TREIF,   a
    German corporation,
 17
                                        Defendants.
18
            I. STIPULATION & JOINT MOTIO TO AMEND CASE SCHEDULE
19
           The parties Plaintiff Rudy St. Germain and Defendants Trief USA and Treif
20
    Maschinenbau GmbH by and through their counsel of record, hereby stipulate and seek an
21
    Order requesting that the Court amend the parties January 30, 2019 Stipulation and Order to
22
    Amend Case Schedule. Good cause exists for the requested relief herein. See FRCP 16(b) and
23
    LCR 16(b)(5).
24
           This case arises from the partial hand amputation of Rudy St. Germain while operating
25
    a meat cutting machine. Mr. St. Germain filed this lawsui't against the manufacturer and
26




                                                                    I
     STIPULATED JOINT MOTION AND ORDER                                   WILSON    901 FIFTH AVENUE, SUITE 1700


                                                                    ,J
     TO AMEND CASE SCHEDULE (Cause No.                                   SMITH     SEATTLE, WASHINGTON 98164
     2: 18-cv-0 1600-BJR) - I
                                                                    YI   COCH RAN     TELEPHONE: (206)623-4100
                                                                                          FAX.(206)623-9273
     bp/WLCS68 l 4 00 I /3227341 x                                       DICKERSON
     distributor of the machine. The parties' experts conducted a joint inspection of the machine
 2 on March 26, 2019. This was done in anticipation of meeting the May 31 deadline for
 3 exchanging expert r�ports. Part of the plan for the inspection was to disassemble certain parts
 4 of the machine, including the NI and A I controllers. During the inspection, it was discovered
 5 that both of these components may have been replaced at some point in the past five years. It
 6 was determined at this point that disassembly should not occur until the entity who may have
 7 replaced the components was notified of the inspection and had an opportunity to participate
 8 in the inspection. Following the inspection, maintenance and repair records on the machine
 9 were subpoenaed and received. The entity who did the replacement is being notified of the
IO plan to continue wi.th an inspection that includes partial disassembly of the machine. This
11 process has delayed the planned inspection work by two mon_ths. For this reason, the parties
12 request that the pretrial deadlines be extended by 60 days, with the exception of the
13 dispositive motion deadline, which the parties request be extended by 30 days.
14            For the foregoing reasons, the parties respectfully request that the Court grant the
15 Stipulated Joint Motion to Amend Case Schedule with the new date for each respective

16 deadline listed belo�:
17
                         Case Event                     Previous Del:_ldline               New Date
18
      Deadline for joining additional parties         May I, 2019                   July l ,2019
19
      Deadline for filing·amended pleadings           May 15, 2019                  July 15,2019
20
      Deadline for Expert Disclosures                 May 31,2019                   July 30,2019
21
      Deadline for Completion of Discovery            July 6, 2019                  September 4, 2019
22
      Deadline for Filing Dispositive Motions         August 6,2019                 September 6, 2019
23
24            The parties ask that all other deadlines in the original case scheduling order, including

25 the trial date and pretrial deadlines,remain the same.




                                                                      '
26




                                                                     I
     STIPULATED JOINT MOTION AND ORDER                                      WILSON    901 FIFI'HAVENUE,SUITE 1700
     TO AMEND CASE SCHEDULE (Cause No.                                      SMITH     SEATTLE, WASHINGTON 98164
     2: 18-cv-0 1600-BJR) - 2                                        ,..4   COCH RAN     TELEPHONE: (206)623-4100
     bp/WLCS68I4001/3227341 �                                        1111   DICKERSON
                                                                                             FAX.(206)623-9273
              DATED this 2 I st day of May, 2019.
 2
 3                                         By: s/Whitnev l.C. Smith
                                               s/Gabriella Wagner
 4                                              Whitney L.C. Smith, WSBA No. 2 l l 59
 5                                             Gabriella Wagner, WSBA No. 42898
                                               WILSON SMITH COCHRAN DICKERSON
 6                                             90 l Fifth Avenue, Suite 1700
                                               Seattle, WA 98164:2050
 7
                                               Telephone: (206) 623-4100
 8                                             Fax: (206) 623-9273
                                               Email: smithw@wscd.com
 9                                             Email: wagner@wscd.com
10                                             Attorneys for Defendants

11
12                                         By: s/Micuh R. LeBank
                                               s/Marta L. 0 'Brien
13
                                               Micah R. LeBank, WSBA No. 38047
14                                             Marta L. O'Brien, WSBA No. 46416
                                               CONNELLY LAW OFFICES
15
                                               2301 North 30th Street
16                                             Tacoma, WA 98403
                                               Telephone: 253-593-5100
17                                             Fax: 253-593-0380
18                                             Email: mlebank@connelly-law.com
                                               Email: mobrien@connelly-law.com
19                                             Attorneys for Plaintiff
20                                              ORDER
21            THIS MATTER having come before the above-entitled Court upon the parties agreed
22 Stipulation to Amend Case Schedule, in accordance with FRCP I 6(b) and LCR 16(b)(5),
23 NOW THEREFORE it is hereby:
24            ORDERED, ADJUDGED, AND DECREED that the case schedule will be amended
25 according with the rtew deadlines set forth below:
26




                                                               I
     STIPULATED JOINT MOTION AND ORDER                             WILSON      901 FJFTHAVENUE,SUITE 1700
     TO AMEND CASE SCHEDULE (Cause No.                             SMITH
                                                                                     T
                                                                               SEAT LE, WASHINGTON 98164
     2: 18-cv-0 1600-BJR) - 3                                  ,� coc   H RAN     TEL�PHONE (206) 6/3-4100
                                                                                       fAX.(206)623-9 273
     bp/WLCS68I4.001/3227341 x                                 - DICKERS    ON
                              Case Event          Previous Deadline                New Date
 2
       Deadline for joining additional parties   May 1,2019                 July l ,2019
 3
       Deadline for tiling amended pleadings     Mayl5,2019                 July 15,2019
 4
       Deadline for Expert Disclosures           May 31, 2019               July 30, 2019
 5
       Deadline for Completion of Discovery      July 6,2019                September 4, 2019
 6
       Deadline for Filing Dispositive Motions   August 6,2019              September 6,2019
 7
 8
                Dated this�ay of May,2019.
 9
10
11
12
13
     Presented by:
14
15 By: s/Whitnev L. C. Smith
       s/Gabriella Wagner
16
       Whitney L.C. Smith, WSBA No. 21159
17     Gabriella Wagry.er, WSBA No. 42898
       WILSON SMITH COCHRAN DICKERSON
18     901 Fifth Avenue, Suite 1700
19     Seattle, WA 98164-2050
       Telephone: (206) 623-4100
20     Fax: (206) 623�9273
21     Email: smithw@wscd.com
       Email: wagner@wscd.com
22     Attorneys for Defendants
23 Ill
24
     Ill
25
     Ill
26


     STIPULATED JOINT MOTION AND ORDER
     TO AMEND CASE SCHEDULE (Cause No.
     2: 18-cv-0 1600-BJR) - 4
     bp/WLCS68 I 4 00 I /3227341 x
                                                                iI   WILSON
                                                                     SMITH
                                                                                 901 FIFrHAVENUE,SUITE 1700
                                                                              SEATTLE, WASHINGTON 98164
                                                                     coc H RAN TELEPHONE
                                                                     DICKERSON
                                                                                          (206)\23-4100
                                                                                   FAX.(206)623-,273
     By: s/Micah R. LeBank
         s/Marta L. 0 'Brien
 2
         Micah R. LeBank, WSBA No. 38047
 3       Marta L. O'Brien, WSBA No. 46416
         CONNELLY LAW OFFICES
 4       2301 North 30th Street
 5       Tacoma, WA 98403
         Telephone: 253-593-5100
 6       Fax: 253-593-0380
 7       Email: mlebank@connelly-law.com
         Email: mobrien@connelly-law.com
 8       Attorneys for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     STIPULATED JOINT MOTION AND ORDER
     TO AMEND CASE SCHEDULE (Cause No.
     2: 18-cv-0 1600-BJR) - 5
     bp/WLCS68I4.001/3227341 x
